
	
		I
		112th CONGRESS
		1st Session
		H. R. 1072
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2011
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 95 Dogwood Street in Cary, Mississippi, as the
		  Spencer Byrd Powers, Jr. Post Office.
	
	
		1.Spencer Byrd Powers, Jr. Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 95 Dogwood Street in Cary, Mississippi, shall be known and
			 designated as the Spencer Byrd Powers, Jr. Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Spencer
			 Byrd Powers, Jr. Post Office.
			
